J-S39009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER WAYNE BONSON

                            Appellant                No. 2096 MDA 2015


      Appeal from the Judgment of Sentence Entered November 19, 2015
                In the Court of Common Pleas of Mifflin County
                  Criminal Division at No: CP-44-CR-11-2015


BEFORE: STABILE, J., PLATT,* and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                             FILED JULY 11, 2016

        Appellant, Christopher Wayne Bonson, appeals from the November 19,

2015 judgment of sentence imposing nine to eighteen months of county

incarceration for possession of a prohibited offensive weapon (18 Pa.C.S.A.

§ 908). We affirm.

        The record reveals that Lewistown Police Officer Samuel Snyder

responded to a parking lot after receiving a report that Appellant was there.

Appellant was the subject of several outstanding arrest warrants. As Snyder

prepared to handcuff Appellant, Snyder noticed Appellant discard an item to

the seat of his car. Snyder retrieved the item, which turned out to be metal

knuckles.      Section 908(c) designates metal knuckles as a prohibited
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S39009-16


offensive weapon. 18 Pa.C.S.A. § 908(c). Appellant claims he obtained the

metal knuckles at an Army Navy store and used them as a belt buckle.

Appellant also claims the knuckles were in his pocket at the time of his

arrest because the belt broke earlier that day. The case proceeded to trial

on September 11, 2015.     A jury found Appellant guilty of possessing a

prohibited offensive weapon. The trial court imposed sentence as set forth

above, and this timely appeal followed.   On appeal, Appellant asserts that

the metal knuckles had a lawful purpose because he purchased them as a

belt buckle and used them as such.     On that basis, Appellant claims the

Commonwealth failed to produce sufficient evidence that Appellant violated

§ 908.

           Our well-settled standard of review when evaluating a
     challenge to the sufficiency of the evidence mandates that we
     assess the evidence and all reasonable inferences drawn
     therefrom in the light most favorable to the verdict-winner. We
     must determine whether there is sufficient evidence to enable
     the fact-finder to have found every element of the crime beyond
     a reasonable doubt.

           In applying the above test, we may not weigh the evidence
     and substitute our judgment for that of the fact-finder. In
     addition, we note that the facts and circumstances established
     by the Commonwealth need not preclude every possibility of
     innocence. Any doubts regarding a defendant's guilt may be
     resolved by the fact-finder unless the evidence is so weak and
     inconclusive that as a matter of law no probability of fact may be
     drawn from the combined circumstances. The Commonwealth
     may sustain its burden of proving every element of the crime
     beyond a reasonable doubt by means of wholly circumstantial
     evidence. Moreover, in applying the above test, the entire
     record must be evaluated and all evidence actually received
     must be considered. Finally, the trier of fact while passing upon



                                   -2-
J-S39009-16


      the credibility of witnesses and the weight of the evidence
      produced, is free to believe all, part or none of the evidence.

Commonwealth v. Smith, 69 A.3d 259, 262 (Pa. Super. 2013), appeal

denied, 83 A.3d 168 (Pa. 2013).

      Section 908(c) defines offensive weapons as implements “for the

infliction of serious bodily injury which serve[] no common lawful purpose.”

18 Pa.C.S.A. § 908(c). “Section 908 was ‘intended to establish a prohibition

very nearly absolute aimed at the implements or weapons themselves,

whether enumerated or falling within the general definition which are

offensive by nature.’”     Commonwealth v. Hitchon, 549 A.2d 943 (Pa.

Super. 1988) (quoting Commonwealth v. Stewart, 495 A.2d 584, 594

(Pa. Super. 1985)), appeal denied, 562 A.2d 825 (Pa. 1989). “While some

conceivable lawful use could be found for almost every object otherwise

proscribed by Section 908, the statute does not prohibit only items with no

conceivable lawful purpose, but, more broadly, items with no common lawful

purpose.”    Commonwealth v. Fisher, 400 A.2d 1284, 1288 (Pa. 1979)

(capitalization in original).

      In Fisher, the defendant threw away an object while a police officer

was questioning the defendant and two others.    Id. at 1286. “The object

[…] consisted of a metal handle, with two finger holes, which incorporates

two cutting blades, one facing outward, the other inward.”        Id.   The

defendant produced an advertisement describing the object as a “Wyoming

Knife” useful for skinning and cleaning fish and game.      Id.   Since the

                                    -3-
J-S39009-16


Wyoming Knife was not among the items specifically enumerated in § 908,

we analyzed whether it was an implement for the infliction of serious bodily

injury which served no common lawful purpose. Id. at 1287. We observed

a distinction between §§ 908 and 907 (possessing instruments of crime) of

the Crimes Code, that being § 907’s requirement that the Commonwealth

prove the defendant’s criminal intent.         See 18 Pa.C.S.A. § 907(b).    The

Fisher Court concluded that “a hunting implement which has a common

lawful purpose is not within the scope of the prohibition of Section 908[.]”

Id. at 1288. Thus, we vacated the defendant’s conviction.

      In Hitchon, the defendant possessed a pen with a retractable pointed

steel shaft.    Hitchon, 549 A.2d at 945.              The pointed shaft opened

automatically at the push of a button.         Id.    The defendant, a machinist,

claimed he used the implement as a metal scriber and/or a center punch.

Id. at 946.    The defendant presented the expert testimony of a precision

toolmaker who testified that he owned a similar implement and used it as a

scriber and center punch.        Id. at 947.          The Commonwealths’ expert

countered that he had never seen a spring-loaded scriber and that the

design was impractical for that purpose.        Id.    An advertisement described

the implement as a discreet defensive tool known as the “guard father.” Id.

The Hitchon Court upheld the defendant’s conviction, concluding that an

automatic-open pointed steel shaft had no common lawful purpose and was

capable of inflicting serious bodily injury.


                                       -4-
J-S39009-16


      Appellant relies on Fisher to support his argument that his metal

knuckles have a lawful purpose, in this case a belt buckle.       We discern

several significant distinctions between this case and Fisher.    First, § 908

expressly defines metal knuckles as a prohibited offensive weapon. Second,

the defendant in Fisher produced an advertisement from a sporting goods

magazine marketing the defendant’s knife as useful for skinning and

cleaning fish and game.       Knives and other implements with cutting edges

have numerous common lawful uses, and thus § 908 limits its prohibition to

automatic-open knives, or switchblades.      Section 908 expressly prohibits

metal knuckles, and the record is devoid of any evidence that metal

knuckles have a common lawful purpose. Officer Snyder explained:

            Well, because the idea is that you place your fingers in the
      holes, the flat part goes against the palm of your hand
      (demonstrating), and this is used for what we call as an impact
      weapon. It’s something that you are hitting somebody with
      because obviously – there is a reason boxers wear gloves, it’s to
      not hurt your hands. What this does is by wearing these if you
      were to strike an individual, you are not going to hurt your
      hands, and you are going to do more damage to the individual
      than with just your fist.

N.T. Trial, 9/11/15, at 34.

      Appellant claimed he bought the metal knuckles at an Army Navy store

as a belt buckle, and when the belt broke he threw it away and kept the

knuckles. Id. at 32-33. Appellant claimed the belt broke earlier on the day

of his arrest and he threw it away but kept the metal knuckles in his pocket.

Id. at 63.    He claimed he intended to buy another belt to use with the



                                      -5-
J-S39009-16


knuckles.   Id.   Appellant’s argument fails for two reasons.   First, the jury

was entitled to find his testimony not credible. Second, Fisher teaches that

a conceivable lawful purpose for an item is not sufficient to avoid a

conviction under § 908. Rather, a defendant must demonstrate a common

lawful purpose.    In Fisher, the defendant established that the knife in

question was designed for skinning fish and game. Instantly, the record is

devoid of evidence that metal knuckles are commonly used as belt buckles.

As in Hitchon, the Commonwealth produced evidence that the implement in

question is designed for use as a weapon. We therefore affirm the judgment

of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/2016




                                     -6-